Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed May 24, 2021.
The earliest effective filing date of this AIA  application is seen as December 19, 2017, the date of the earliest priority application (United States provisional patent application serial number 62/607,555) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The same is similarly true for the following United States provisional patent application:
serial number 62/634,271 filed February 23, 2018.
The present application also claims priority to and is also related to:
PCT international application number PCT/US2018/066523 filed December 19, 2018; and
United States patent application serial number 16/462,905 filed May 21, 2019, now U.S. Patent No. 11,016,251.
The claims filed August 12, 2022 under 37 C.F.R. § 1.312 (amendment after allowance) are entered, currently outstanding, and subject to examination/review.
This action is in response to the filing of August 12, 2022.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
11, 14, and 15
N/A
Cancelled:
none
N/A
Withdrawn:
none
N/A
Added:
none
N/A

Claims 1-15 are currently pending.
Claims 11, 14, and 15 have been amended by Applicant.  Per below, claims 9 and 10 have been amended by examiner.
No claims have been cancelled.
No claims have been withdrawn.
No claims have been added.
Claims 1-15 are currently outstanding and subject to review.
This is a response to Applicant’s Amendment After Allowance Under 37 C.F.R §1.312 of August 12, 2022.  This is not an action on the merits.

Substance of Interview
On Wednesday, August 24, 2022, Shubhrangshu SENGUPTA for Applicant and examiner Andrew JORDAN discussed the outstanding amendment after allowance and additional claim changes.
Applicant approved examiner’s proposed changes to claims 9 and 10 so that claim 9 did not depend upon itself and that claim 10 ended with a period.
Examiner appreciates Applicant’s prompt response to examiner’s inquiry regarding the proposed claim changes.
No other agreement was reached.
Examiner looks forward to Applicant's next formal response.
Interview information is available at:
https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Examiner's Amendment
Authorization for the following examiner’s amendment was given in a telephone interview with Applicant’s counsel, Shubhrangshu SENGUPTA, on Wednesday, August 24, 2022.  Please see above and the attached interview summary.

IN THE CLAIMS:
claim 9, line 1, “according to claim 9” has been changed to --according to claim 8--.
claim 10, last line, a period “.” is added to the end of the claim.

Conclusion
Applicant’s publication US 20210278609 A1 of September 9, 2021 was previously cited.
No new art is cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
August 29, 2022